Name: Commission Regulation (EEC) No 1739/82 of 1 July 1982 altering the monetary compensatory amounts on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3.7 . 82 Official Journal of the European Communities No L 194/ 1 I (Acts, whose publication is obligatory) COMMISSION REGULATION (EEC) No 1739/82 of 1 July 1982 altering the monetary compensatory amounts on milk and milk products fixed by Commission Regulation (EEC) No 1235/82 of 19 May 1982 ('), as last amended by Regulation (EEC) No 1671 /82 ('); Whereas Council Regulation (EEC) No 1463/82 of 27 May 1982 (*) altered a number of the tariff headings covering milk products with effect from 5 July 1982 ; whereas Part 5 of Annex I to Regulation (EEC) No 1235/82 must consequently be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States ( ! ), as last amended by Regulation (EEC) No 3605/81 O, and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture (5), as last amended by Regu ­ lation (EEC) No 1668 /82 (4), Having regard to Commission Regulation (EEC) No 1516/78 of 30 June 1978 on adjustments to monetary compensatory amounts fixed in advance and repealing Regulation (EEC) No 651 /78 (s), and in particular Article 1 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 974/71 were HAS ADOPTED THIS REGULATION : Article 1 Part 5 of Annex I to Regulation (EEC) No 1235/82 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 5 July 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 1 July 1982 . For the Commission Poul DALSAGER Member ofthe Commission (') OJ No L 106, 12 . 5 . 1971 , p . 1 . O OJ No L 362, 17 . 12 . 1981 , p. 2 . O OJ No L 106, 29. 4 . 1977, p . 27 . (4) OJ No L 184, 29 . 6 . 1982 , p . 19 . ( ») OJ No L 178 , 1 . 7 . 1978 , p . 63 . (') OJ No L 142, 20. 5 . 1982, p . 1 . O OJ No L 188 , 1 . 7 . 1982, p . 1 . (') OJ No L 159, 10 . 6 . 1982, p. 1 . A N N E X P A R T 5 M IL K A N D M IL K P R O D U C T S No L 194/2 M on et ar y co m pe ns at or y am ou nt s Official Journal of the European Communities CC T he ad in g N o D es cr ip tio n N ot es Am ou nt s to be ch ar ge d on im po rts an d gr an te d on ex po rts G er m an y D M /1 00 kg (a ) N et he rl an ds FI /1 00 kg (a ) U ni te d K in gd om £/ 10 0 kg (a ) ex 04 .0 1 A I W ith th e ex ce pt io n of wh ey C) 2- 46 (d ) 1- 69 (d ) 0- 67 6 (d ) 04 .0 1 A II C) 2- 46 (c ) 1- 69 (c ) 0- 67 6 (c ) 04 .0 1 B I C) 2 · 20 (d ) 1- 51 (d ) 0- 60 3 (d ) 04 .0 1 B II (,) (,0 ) 1- 71 (d ) 1- 18 (d ) 0- 47 0 (d ) 04 .0 1 B II I (,) n 1- 38 (d ) 0- 95 (d ) 0- 37 9 (d ) 04 .0 2 A II a) 1 C) 31 -6 3 21 -7 6 8 -6 8 5 04 .0 2 A II a) 2 C) 20 -8 0 (d ) 14 -3 1 (d ) 5- 71 1 (d ) 04 .0 2 A II a) 3 0) 20 -8 0 (d ) 14 -3 1 (d ) 5- 71 1 (d ) 04 .0 2 A II a) 4 n 16 -8 7 (d ) 11 -6 0 (d ) 4- 63 1 (d ) 04 .0 2 A II b) 1 O O C) 3 1 -6 3 2 1 -7 6 8 -6 8 5 04 .0 2 A II b) 2 C) C) C) 20 -8 0 (d ) 14 -3 1 (d ) 5- 71 1 (d ) 04 .0 2 A II b) 3 C) 20 -8 0 (d ) 14 -3 1 (d ) 5- 71 1 (d ) 04 .0 2 A II b) 4 n 16 -8 7 (d ) 11 -6 0 (d ) 4- 63 1 (d ) 04 .0 2 A II I a) O fa no n- fa tty lac tic dr y m att er co nt en t, by we ig ht :  of le ss th an 15 % n 2- 46 (d ) 1- 69 (d ) 0- 67 6 (d )  of 15 % or m or e n 5- 42 (d ) 3- 73 (d ) 1- 48 8 (d ) 04 .0 2 A II I b) O f a no n- fa tty lac tic dr y m att er co nt en t, by we ig ht :  of le ss th an 15 % n 1- 97 (d ) 1- 35 (d ) 0- 54 0 (d )  of 15 % or m or e bu t le ss th an 25 % n 5- 42 (d ) 3- 73 (d ) 1- 48 8 (d )  of 25 % or m or e bu t le ss th an 32 °/o n 8- 87 (d ) 6- 10 (d ) 2- 43 5 (d )  of 32 % or m or e n 9- 85 (d ) 6- 78 (d ) 2- 70 5 (d ) 04 .0 2 B I a) C) 3 7 -8 7 2 6 -0 5 1 0 -3 9 6 04 .0 2 B I b) 1 aa ) o 3 1 -6 3 2 1 -7 6 8- 68 5 04 .0 2 B I b) 1 bb ) o 20 -8 0 (d ) 14 -3 1 (d ) 5- 71 1 (d ) 04 .0 2 B I b) 1 cc ) o 16 -8 7 (d ) 11 -6 0 (d ) 4- 63 1 (d ) 04 .0 2 B I b) 2 aa ) C) 3 1 -6 3 2 1 -7 6 8 -6 8 5 3 . 7 . 82 3 . 7 . 82 Am ou nt s to be ch ar ge d on im po rts an d gr an tee on ex p o rt s CC T he ad in g N o D es cr ip tio n N ot es G er m an y D M /1 00 kg (a ) N et he rl an ds Fl /1 00 kg (a ) Un ite d K in gd om £/ 10 0 kg (a ) 04 .0 2 B Ib ) 2 bb ) O 20 80 (d ) 14 31 (d ) 5 71 1 (d ) 04 .0 2 B Ib ) 2 cc ) o 16 87 (d ) 11 60 (d ) 4 63 1 (d ) 04 .0 2 B II a) O fa no n- fa tty lac tic dr y m at te rc on te nt ,b y we ig ht :  of le ss th an 15 % O 2 46 (d ) 1 69 (d ) 0 67 6 (d )  of 15 % or m or e o 6 92 (d ) 4 76 (d ) 1 89 9 (d ) 04 .0 2 B II b) O fa no n- fa tty lac tic dr y m at te r co nt en t, by we ig ht :  of le ss th an 15 % C) 1 97 (d ) 1 35 (d ) 0 54 0 (d )  of 15 % or m or e bu t le ss th an 25 % n 6 92 (d ) 4 76 (d ) 1 89 9 (d )  of 25 % or m or e bu t le ss th an 32 % C) 8 89 (d ) 6 12 (d ) 2 44 1 (d )  of 32 % or m or e C) 9 88 (d ) 6 80 (d ) 2 71 2 (d ) 04 .0 3 A O fa fa tty co nt en tb y we ig ht :  of le ss th an 80 % C) - ( b) - ( b) - ( b)  of 80 % or m or e bu t le ss th an 82 % C) 73 80 50 77 20 26 2  of 82 % or m or e n 75 65 52 04 20 76 9 04 .0 3 B n - ( b) - ( b) - ( b) 04 .0 4 A o n 63 43 43 63 17 41 5 ex 04 .0 4 C W ith th e ex ce pt io n of Ro qu ef or t n 52 08 35 83 14 29 9 04 .0 4 D I a) O f a fa tc on te nt by w ei gh ti n th e dr y m at te r:  of le ss th an 10 % O C2 ) 19 54 13 44 5 36 5  of 10 % or m or e bu t le ss th an 30 % o n 28 81 19 82 7 91 0  of 30 % or m or e o n 42 13 28 98 11 56 6 04 .0 4 D I b) O f a fa tc on te nt by w ei gh ti n th e dr y m at te r:  of le ss th an 55 % o n 42 13 28 98 11 56 6  of 55 % or m or e o n 49 96 34 37 13 71 6 04 .0 4 D II C) 49 96 34 37 13 71 6 ex 04 .0 4 E la ) W ith th e ex ce pt io n of G ra na Pa da no ,P ar m ig ia no Re g ­ gi an o an d ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p m ilk C) n 71 68 49 31 19 6 7 9 04 .0 4 E I b) 1 o n 58 87 40 50 16 16 3 Official Journal of the European Communities No L 194/3 No L 194/4 A m ou nt s to be ch ar ge d on im po rts an d gr an te d on ex po rts C C T he ad in g N o D es cr ip tio n N ot es G er m an y DM /1 00 kg (a ) N et he rl an ds Fl /1 00 kg (a ) U ni te d K in gd om £/ 10 0 kg (a ) ex 04 .0 4 E I b) 2  As iag o, Ca ci oc av al lo ,P ro vo lo ne ,R ag us an o, D an bo , Ed am , Fo nt al , Fo nt in a, Fv nb o, G ou da , H av ar ti, M iri bo ,S am se ,T ils it as w el l as th os e ch ee se s (o th er th an sa lte d R ic ot ta an d th os e ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p or go at m ilk ) of a w at er co n ­ ten t, ca lcu lat ed by we ig ht of th e no n- fa tty m att er , no te xc ee di ng 62 °/o an d of a fa tc on te nt ,b y w ei gh t, re fe rre d to dr y m at te r:  of le ss th an 10 %  of 10 % or m or e O C) C ) ( ) (" ) (" ) 4 0 -8 9 5 4 -0 4 2 8 -1 3 3 7 1 8 11 -2 26 14 -8 38  Es ro m , Ita lic o, K er nh em , Sa in t-N ec ta ire , Sa m t ­ Pa ul in ,T al eg gi o, Bu tte rk as e as we ll as th os e ch ee se s (e xc lu di ng th os e ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p or go at m ilk ) of a w at er co nt en t, ca lcu ­ lat ed by we ig ht of th e no n- fa tty m att er , ex ce ed in g 62 % an d of a fa t co nt en t, by we ig ht , re fe rre d to dr y m at te r: Official Journal of the European Communities  of le ss th an 10 %  of 10 % or m or e O C) (u ) o n n 04 .0 4 E I c) O fa fa tc on te nt ,b y we ig ht in th e dr y m at te r: 28 -1 1 4 2 -1 6 12 -7 8 2 1 -2 9 5 4 -0 4 7 1 -6 8 45 -3 0 19 -3 4 2 9 -0 0 8 -7 9 1 4 -6 5 3 7 -1 8 4 9 -3 1 3 1 -1 6 7 -7 1 8 1 1 -5 7 6 3 -5 0 8 5 -8 4 6 14 -8 38 19 -6 79 12 -4 36 04 .0 4 E II a)  of le ss th an 10 %  of 10 % or m or e O fa dr y m at te rc on te nt ,b y we ig ht ,o f:  le ss th an 80 %  80 % o r m or e C) o C) o o n n (4) o o 04 .0 4 E II b) 23 .0 7 B I a) 3 23 .0 7 B I a) 4 23 .0 7 B I b) 3 23 .0 7 B I c) 3 23 .0 7 B II 0 -7 9 2 -4 6 0 -5 4 1- 70 0 -1 5 7 0- 49 1 (a ) Ba sic am ou nt pe r 10 0 kg ne to fp ro du ct . (b ) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h % of mi lk fa tc on ten t: (c) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h % of mi lk fa tc on ten t: (d ) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h % of mi lk fa tc on ten t: 0 -8 9 0 -8 4 0 -8 4 0 -6 1 0 -5 8 0 -5 8 0 -2 4 4 0 -2 3 0 0 -2 3 0 3 . 7 . 82 A m ou nt s to be gr an te d on im po rts an d ch ar ge d on ex po rts 3 . 7 . 82 C C T he ad in g N o D es cr ip tio n N ot es Be lg iu m / Lu xe m bo ur g Bf rs/ Lf rs/ 10 0k g(a ) D an m ar k D kr /1 00 kg (a ) Ita ly Li t/ 10 0 kg (a ) F ra nc e FF /1 00 kg (a ) G re ec e D r/ 10 0 kg (a ) W ith th e ex ce pt io n of w he y 3- 74 (d ) 3- 74 (c ) 3- 34 (d ) 2- 60 (d ) 2- 09 (d ) 4 8 -0 2 31 -5 8 (d ) 31 -5 8 (d ) 25 -6 0 (d ) 4 8 -0 2 15 -2 (d ) 15 -2 (c ) 13 -5 (d ) 10 -5 (d ) 8- 5 (d ) 1 9 4 -8 12 8- 1 (d ) 12 8- 1 (d ) 10 3- 9 (d ) 1 9 4 -8 12 8- 1 (d ) 12 8- 1 (d ) 10 3- 9 (d ) 15 -2 (d ) 33 -4 (d ) 20 5 (d ) 20 5 (c ) 18 3 (d ) 14 3 (d ) 11 5( d) 2 63 9 17 35 (d ) 1 73 5 (d ) 14 07 (d ) 2 63 9 17 35 (d ) 1 73 5 (d ) 14 07 (d ) 20 5 (d ) 45 2 (d ) 31 -5 8 (d ) 31 -5 8 (d ) 25 -6 0 (d ) 3- 74 (d ) 8- 23 (d ) Official Journal of the European Communities O f a no n- fa tty lac tic dr y m at te rc on te nt ,b y we ig ht ex 04 .0 1 A I 04 .0 1 A II 04 .0 1 B I 04 .0 1 B II 04 .0 1 B II I 04 .0 2 A II a) 1 04 .0 2 A II a) 2 04 .0 2 A II a) 3 04 .0 2 A II a) 4 04 .0 2 A II b) 1 04 .0 2 A II b) 2 04 .0 2 A II b) 3 04 .0 2 A II b) 4 04 .0 2 A II I a) 04 .0 2 A III b) 04 .0 2 B I a) 04 .0 2 B I b) 1 aa ) 04 .0 2 B Ib ) 1 bb ) 04 .0 2 B Ib ) 1 cc ) 04 .0 2 B Ib ) 2 aa )  of le ss th an 15 %  of 15 % or m or e O o n o n o n o o o o o o o o o n o o o o o o o (*) (3) o o o o O f a no n- fa tty la ct ic dr y m at te r co nt en t, by w ei gh t:  of le ss th an 15 %  of 15 % or m or e bu t le ss th an 25 %  of 25 % or m or e bu t le ss th an 32 %  of 32 % or m or e 12 -1 (d ) 33 -4 (d ) 54 -6 (d ) 60 -7 (d ) 2 3 3 -2 19 4- 8 12 8- 1 (d ) 10 3- 9 (d ) 1 9 4 -8 16 4 (d ) 45 2 (d ) 74 0 (d ) 82 2 (d ) 3 15 9 2 63 9 17 35 (d ) 14 07 (d ) 2 63 9 2- 99 (d ) 8- 23 (d ) 13 -4 6 (d ) 14 -9 6 (d ) 5 7 -4 8 4 8 -0 2 31 -5 8 (d ) 25 -6 0 (d ) 4 8 -0 2 No L 194/5 No L 194/6 N o ie s Am ou nt s to be gr an te d on im po rts an d ch ar ge c on ex po rt s CC T he ad in g N o D es cr ip tio n Be lg iu m / Lu xe m bo ur g Bf rs/ Lf rs/ 10 0k g( a) D an m ar k D kr /1 00 kg (a ) Ita ly Li t/ 10 0 kg (a ) F ra nc e FF /1 00 kg (a ) G re ec e D r/ 10 0 kg (a ) 04 .0 2 B I b) 2 bb ) O 12 8- 1 (d ) 17 35 (d ) 31 -5 8 (d ) 04 .0 2 B I b) 2 cc ) o 10 3- 9 (d ) 1 40 7 (d ) 25 -6 0 (d ) 04 .0 2 B II a) O fa no n- fa tty lac tic dr y m att er co nt en t, by we ig ht :  of le ss th an 15 % o 15 -2 (d ) 20 5 (d ) 3- 74 (d )  of 15 % or m or e o 42 -6 (d ) 57 7 (d ) 10 -5 0 (d ) 04 .0 2 B II b) O fa no n- fa tty lac tic dr y m att er co nt en t, by we ig ht :  of le ss th an 15 %  of 15 % or m or e bu t le ss th an 25 %  of 25 % or m or e bu t le ss th an 32 % o O C) 12 -1 (d ) 42 -6 (d ) 54 -8 (d ) 16 4 (d ) 57 7 (d ) 74 2 (d ) 2- 99 (d ) 10 -5 0 (d ) 13 -5 0 (d )  of 32 % or m or e C) 60 -8 (d ) 82 4 (d ) 15 -0 0 (d ) 04 .0 3 A O f a fa tty co nt en tb y w ei gh t:  of le ss th an 80 % n - ( b) - ( b) - ( b)  of 80 % or m or e bu t le ss th an 82 % C) 4 5 4 -5 6 15 7 11 2- 03  of 82 % or m or e C) 4 6 5 -9 6 31 1 1 1 4 -8 3 04 .0 3 B n - ( b) - ( b) - ( b) 04 .0 4 A O C2 ) 3 9 0 -7 5 29 1 9 6 -2 8 ex 04 .0 4 C W ith th e ex ce pt io n of Ro qu ef or t o 3 2 0 -8 4 34 5 7 9 -0 6 04 .0 4 D I a) O f a fa tc on te nt by w ei gh ti n th e dr y m at te r:  of le ss th an 10 % O (" ) 1 2 0 -4 1 63 0 2 9 -6 6  of 10 % or m or e bu t le ss th an 30 % O C2 ) 1 7 7 -4 2 40 3 4 3 -7 3  of 30 % or m or e o n 2 5 9 -5 3 51 4 6 3 -9 5 04 .0 4 D I b) O f a fa tc on te nt by w ei gh ti n th e dr y m at te r:  of le ss th an 55 % C) C2 ) 2 5 9 -5 3 51 4 6 3 -9 5  of 55 % or m or e o n 3 0 7 -7 4 16 8 7 5 -8 4 04 .0 4 D II C) 3 0 7 -7 4 16 8 7 5 -8 4 ex 04 .0 4 E la ) W ith th e ex ce pt io n of G ra na Pa da no ,P ar m ig ian o Re g ­ gia no an d ch ee ses ma nu fac tur ed ex clu siv ely fro m sh ee p m ilk n n 4 4 1 -5 5 98 0 1 0 8 -8 0 04 .0 4 E I b) 1 o n 3 6 2 -6 4 9 1 1 8 9 -3 6 Official Journal of the European Communities 3 . 7 . 82 3 . 7 . 82 A m ou nt s to be gr an te d on im po rts an d ch ar ge d on ex po rts C C T he ad in g N o D es cr ip tio n N o te s Be lg iu m / Lu xe m bo ur g Bf rs/ Lf rs/ 10 Ck g(a ) D an m ar k D kr /1 00 kg (a ) Ita ly Li t/ 10 0 kg (a ) F ra nc e FF /1 00 kg (a ) G re ec e D r/ 10 0 kg (a ) ex 04 .0 4 E I b) 2  As iag o, Ca cio ca va llo ,P ro vo lo ne ,R ag us an o, D an bo , Ed am , Fo nt al , Fo nt in a, Fy nb o, G ou da , H av ar ti , M ar ib o, Sa m se ,T ils it as we ll as th os e ch ee se s (o th er th an sa lte d R ic ot ta an d th os e ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p or go at m ilk ) of a w at er co n ­ te nt , ca lc ul at ed by w ei gh t of th e no n- fa tty m at te r, no te xc ee di ng 62 % an d of a fa tc on te nt ,b y w ei gh t, re fe rre d to dr y m at te r:  of le ss th an 10 %  of 10 % or m or e (') (" ) C2 ) o n n 2 5 1 -8 3 3 2 -9 3 41 1 4 50 9 6 2 -0 7 8 2 -0 4  Es ro m , Ita lic o, K er nh em , Sa in t-N ec ta ire , Sa in t ­ Pa ul in ,T al eg gi o, Bu tte rk lse as we ll as th os e ch ee se s (e xc lu di ng th os e ch ee se s m an uf ac tu re d ex clu siv ely fro m sh ee p or go at m ilk ) of a w at er co nt en t, ca lcu ­ lat ed by w ei gh t of th e no n- fa tty m at te r, ex ce ed in g 62 % an d of a fa t co nt en t, by w ei gh t, re fe rre d to dr y m at te r: Official Journal of the European Communities  of le ss th an 10 %  of 10 % or m or e n n O &lt;" ) n n 04 .0 4 E I c) O f a fa tc on te nt ,b y w ei gh ti n th e dr y m at te r: 17 3- 1 2 5 9 -7 7 8 -7 13 1- 1 2 34 5 3 51 7 1 06 6 1 77 6 4 50 9 5 98 0 3 77 9 4 2 -6 7 6 4 -0 0 1 9 -4 0 3 2 -3 2 8 2 -0 4 1 0 8 -8 0 6 8 -7 6 04 .0 4 E II a)  of le ss th an 10 %  of 10 % or m or e O fa dr y m at te rc on te nt ,b y we ig ht ,o f:  le ss th an 80 %  80 % o r m or e 3 3 2 -9 4 4 1 -5 2 7 9 -0 O O C) O O C) C) (6) C) n 04 .0 4 E II b) 23 .0 7 B I a) 3 23 .0 7 B I a) 4 23 .0 7 B I b) 3 23 .0 7 B I c) 3 23 .0 7 B II 3 -5 1 1 -0 21 4 66 9 0 -8 7 2 -7 1 (a ) Ba sic am ou nt pe r 10 0 kg ne to fp ro du ct . (b ) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h % of mi lk fa tc on ten t: (c) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h % of m ilk fa tc on te nt : (d ) Su pp lem en tar y am ou nt pe r 10 0 kg ne to fp ro du ct fo re ac h % of m ilk fa tc on te nt : 5 -5 5 -2 5 -2 74 70 70 1 -3 5 1 -2 7 1 -2 7 No L 194/7 No L 194/ 8 Official Journal of the European Communities 3.7.82 Notes (') For skimmed-milk powder consigned to Italy from another Member State in accordance with Regulation (EEC) No 1624/76 (OJ No L 180 , 6 . 7 . 1976) the amount indicated shall be multiplied by the coefficient 0 - 58 . ( 2) In intra-Community trade , where the product has been denatured in accordance with Article 3 of Regulation (EEC) No 1725/79 (OJ No L 199, 7 . 8 . 1979), the basic amount and any additional amount shall be replaced by a single amount of :  DM 18-22 per 100 kg for the Federal Republic of Germany,  F1 12-53 per 100 kg for the Netherlands ,  £ 5-002 per 100 kg for the United Kingdom,  Bfrs/Lfrs 112-2 per 100 kg for Belgium and Luxembourg,  Lit 1 520 per 100 kg for Italy,  FF 27-66 per 100 kg for France . ( J ) The basic amount for 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per 100 kg indicated multiplied by '/ ioo of the weight of the lactic part contained in 100 kg of product. However, where whey and/or lactose have been added to the prbduct, the amount resulting from the preceding calcu ­ lation shall be :  multiplied by the weight of the lactic non-fat part , other than the added whey and/or added lactose , contained in 100 kg of the product, and then  divided by the weight of the non-fat lactic part contained in 100 kg of the product ; (b) an additional amount for each percentage point of sucrose content of 100 kg net of the product, equal to 7i ° ° of the amount indicated in Part 7 of this Annex under subheading 17.01 A (undenatured) of the Common Customs Tariff. When completing customs formalities , the applicant shall state on the declaration provided for this purpose :  the actual content by weight of added whey and/or added lactose per 100 kg of finished product, and, in particular :  the lactose content of the added whey. ( 4 ) However, for butter or concentrated butter covered by the measures provided for :  in Regulation (EEC) No 1282/72 (OJ No L 142 , 22 . 6 . 1972), the amount indicated shall be multiplied by the coefficient 0-47 ;  in Regulation (EEC) No 1717 /72 (OJ No L 181 , 9 . 8 . 1972), the amount indicated shall be multiplied by the coefficient 0-47 ;  in Regulation (EEC) No 649/78 (OJ No L 86, 1 . 4 . 1978), the amount shall be multiplied by the coefficient 0-47 ;  in Regulation (EEC) No 262/79 (OJ No L 41 , 16 . 2 . 1979), Regulation (EEC) No 1468 /79 (OJ No L 177 , 14 . 7 . 1979) and Regulation (EEC) No 1932/81 (OJ No L 191 , 14 . 7 . 1981 ), the amount shall be multiplied :  by the coefficient 0 ¢ 50 where the butter is to be used in formula A or formula C products ,  by the coefficient 0 ¢ 69 where the butter is to be used in formula B products . (5) With respect to cheese rinds and wastes the monetary compensatory amount applicable shall be that applicable to products of subheading 04.04 E I c) of a fat content, by weight, in the dry matter of 10 % or more. Products unfit as such for human consumption shall be regarded as cheese wastes . (*) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose :  the skimmed-milk powder content, by weight,  the content by weight of the added whey and/or added lactose , and  the lactose content of the added whey, per 100 kg of the finished product. 3 . 7 . 82 Official Journal of the European Communities No L 194/9 If the milk products contain powdered or granulated milk (excluding whey) the amount shown shall be increased by the following supplementary amounts : Content by weight in powdered or granulated milk (excluding whey) in the finished product of : Germany DM/ 1 00 kg Netherlands Fl/ 100 kg United Kingdom £/ 100 kg Belgium/ Luxembourg Bfrs/Lfrs/ 100 kg Denmark Dkr/ 1 00 kg Italy Lit/ 1 00 kg France FF/ 100 kg Greece Dr/ 1 00 kg More than 12 % but less than 30 % 3-64 2 - 51 1-000 22-4 304 5-53 30 % or more but less than 50 % 7 · 29 5-01 2-001 44-9 608 11-06 50 % or more but less than 70 % 10-93 7-52 3-001 67-3 912 16-60 70 % or more but less than 80 % 13-67 9-40 3-752 84-2 1 140 20-74 80 % or more 15-49 10-65 4-252 95-4 1 292 23-51 In trade with non-member countries, the coefficient 1 - 74 shall be applied to the supplementary amounts indicated above. In intra-Community trade, where the product has not been produced in accordance with Regulation (EEC) No 1725/79 (OJ No L 199, 7 . 8 . 1979), the coefficient 1 - 74 shall be applied to the supplementary amounts indicated above . However, this coefficient shall not be applied to products consigned to Italy from another Member State in accordance with Regu ­ lation (EEC) No 1624/76 (OJ No L 180, 6 . 7 . 1976). ( 7) The basic amount for 100 kg of product falling within this subheading shall be equal to the sum of the following components : (a) the amount per 100 kg indicated . However, where whey and/or lactose have been added to the product, the amount indicated shall be :  multiplied by the weight of the lactic non-fat part, other than the added whey and/or added lactose , contained in 100 kg of the product, and then  divided by the weight of the non-fat lactic part contained in 100 kg of the product ; (b) an additional amount for each percentage point of sucrose content of 100 kg net of the product, equal to Vioo of the amount indicated in Part 7 of this Annex under subheading 17.01 A (undenatured) of the Common Customs Tariff. "When completing customs formalities , the applicant shall state on the declaration provided for this purpose :  the actual content by weight of added whey and/or added lactose per 100 kg of the product, and, in particular :  the lactose content of the added whey. (*) The basic amount for 100 kg of product falling within this subheading shall be equal to the amount indicated . However, where whey and/or lactose have been added to the product, the basic amount shall be equal to the amount indicated :  multiplied by the weight of the non-fat part, other than the added whey and/or added lactose , contained in 100 kg of the product, and then  divided by the weight of the non-fat part contained in 100 kg of the product. When completing customs formalities , the applicant shall state on the declaration provided for this purpose :  the actual content by weight of whey and/or lactose added per 1 00 kg of finished product, and, in particular :  the lactose content of the added whey. No L 194/ 10 Official Journal of the European Communities 3.7.82 (') In the case of products to which whey and/or lactose have been added, no compensatory amount shall be granted. However, the amounts indicated shall apply if compensatory amounts have to be charged . When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated ,  customs export formalities carried out in a Member State making use of the option provided in Article 2a of Regulation (EEC) No 974/71 , the applicant shall state on the declaration provided for this purpose whether or not whey and/or lactose have been added to the product . ( 10) For cream covered by the measures provided for in Regulation (EEC) No 649/78 (OJ No L 86 , 1 . 4 . 1978), the monetary compensatory amount shall be multiplied by the coefficient 0 ¢ 47 . (") For cheeses manufactured exclusively from sheep or goat milk :  the analysis check shall be carried out by immunological methods such as double immuno-diffusion and radial immuno ­ diffusion , supplemented as necessary by electrophoresis of the caseins ,  the party concerned shall be obliged, when completing the customs formalities , to state in the declaration provided for this purpose that the cheese in question was manufactured exclusively from sheep and/or goat milk. ( 12) No compensatory amount shall be applicable on imported cheeses covered by the provisions of Articles 7 ( 1 ), 9 ( 1 ), 10 and 11 of amended Regulation (EEC) No 2915/79, provided that the free-at-frontier value applicable for the cheese in question , if one has been laid down, is respected or that tne import price is not less than the amount specified in Article 11 ( 1 ) of that Regulation for the cheese in question. NB: For the calculation of fat content, non-milk fats are not to be taken into account.